Citation Nr: 1103868	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis 
type A and B.

2.  Entitlement to service connection for a left leg injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to September 
1981 and September 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that 
granted service connection for hepatitis A and B infection and 
assigned an initial noncompensable disability rating.

Also on appeal is a July 2009 rating decisions by the RO in 
Detroit, Michigan that denied service connection for a left leg 
injury.

The Veteran was afforded an August 2010 Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The hearing 
transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board has determined that further development action is 
required before the Board decides the claims on appeal.   

At the August 2010 hearing, the Veteran identified VA treatment 
records that are not presently of record.  He recalled being 
treated for his left leg disorder in 1986 at the former Allen 
Park, VA Medical Center (VAMC).  In 1996, this facility closed 
and moved to the present Detroit VAMC.  The RO/AMC should attempt 
to find the 1986 Allen Park VAMC records.  Similarly, the Veteran 
reported being treated at the St. Louis, VAMC from 1999 through 
2008, but the record includes only a limited number of records 
from the St. Louis VAMC within this time period.  The RO/AMC 
should ensure that all St. Louis VAMC records are associated with 
the claims file and should obtain all records from the Detroit 
VAMC pertaining to recent treatment.    

During the hearing, the Veteran testified that he experienced 
fatigue symptoms and episodes of jaundice.  However, the VA liver 
disease examination, taken in December 2008, indicated that 
hepatitis A and B were asymptomatic.  The Board finds that a 
current examination is warranted to document the current 
hepatitis symptoms.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time of 
the last VA examination).

In addition, the Veteran asserted that he experiences a 
continuity of symptomatology of left leg pain beginning in active 
service, thus establishing possible entitlement to service 
connection under 38 C.F.R. § 3.303(b).  The Veteran has not yet 
been afforded a VA examination to determine whether his left leg 
disability is related to his service.  As such, the RO/AMC should 
schedule the Veteran for a VA examination to obtain a medical 
opinion that addresses whether the Veteran has any present left 
leg disorder as a result of active service injuries.
However, the veteran's reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request the following VAMC treatment 
records, insofar as they are not already in 
the record: St. Louis VAMC records covering 
treatment for the Veteran from 1999 through 
2008; all Allen Park VAMC treatment records, 
now known as the Detroit VAMC; and all 
Detroit VAMC records through the present 
time.   

2.  After all available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for a VA 
examination for the purpose of determining 
the etiology of the Veteran's left leg 
disorder.  For the examination, the Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.

Based on a review of the claims file and the 
findings on examination, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any present left leg disorder is 
etiologically related to injury during 
military service.  The examiner should 
provide a rationale for any opinion provided.  

3.  Also, after all available records have 
been associated with the claims folder, the 
RO/AMC should schedule the Veteran for a VA 
examination, for the purpose of assessing the 
Veteran's current hepatitis symptoms.  For 
the examination, the Veteran's claims file 
must be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in conjunction 
with the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.

Based on a review of the claims file and the 
findings on examination, the examiner should 
identify the Veteran's hepatitis-related 
symptoms in terms conforming to VA's rating 
schedule.  He or she should specifically note 
whether these symptoms resulted in 
incapacitating episodes during the past 12-
month period, and if so should state the 
number of such incapacitating episodes.  See 
38 C.F.R. § 4.114, Diagnostic Code 7345.  


4.  The RO/AMC should then re-adjudicate the 
claim on appeal.  If any of the benefits 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC). An appropriate period of 
time should be allowed for response. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


